United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1322
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                            Terrell Devon Lillybridge

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                            Submitted: June 21, 2021
                              Filed: June 28, 2021
                                 [Unpublished]
                                 ____________

Before BENTON, WOLLMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       Terrell Devon Lillybridge appeals the Guidelines-range sentence the district
court1 imposed upon revoking his supervised release. Having jurisdiction under 28
U.S.C. § 1291, this court affirms.


      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
       Lillybridge’s counsel has moved for leave to withdraw and has filed a brief
challenging the sentence as substantively unreasonable. See United States v. Miller,
557 F.3d 910, 916 (8th Cir. 2009) (substantive reasonableness of revocation sentence
is reviewed under deferential abuse-of-discretion standard); United States v.
Feemster, 572 F.3d 455, 464 (8th Cir. 2009) (en banc) (“it will be the unusual case
when we reverse a district court sentence – whether within, above, or below the
applicable Guidelines range – as substantively unreasonable”). The record reflects
that the district court considered the 18 U.S.C. § 3553(a) factors – including the
evidence Lillybridge offered in mitigation – and imposed a sentence that was within
the Guidelines range and below the statutory limit. See 18 U.S.C. § 3583(e)(3)
(maximum revocation prison term is 2 years if underlying offense is Class C felony);
United States v. Larison, 432 F.3d 921, 922-924 (8th Cir. 2006) (revocation sentence
may be unreasonable if district court fails to consider relevant § 3553(a) factor, gives
significant weight to improper or irrelevant factor, or commits clear error of
judgment); United States v. Perkins, 526 F.3d 1107, 1110 (8th Cir. 2008) (revocation
sentence within Guidelines range is accorded presumption of substantive
reasonableness on appeal).

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                      ______________________________




                                          -2-